Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/091,307 filed 10/04/2018 is in response to Applicant’s arguments/remarks and claims amendments filed 11/23/2020. It is also in response to information disclosure statement, IDS, dated 08/20/2020; 10/09/2020; and 02/19/2021. 
Claim 1-13 are currently pending in this Application and all claims are under full consideration. This Application is in condition for allowance. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/20/2020, 10/09/2020 and 02/19/2021 have been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Terminal Disclaimer
The terminal disclaimer filed on 11/27/2020 disclaiming the terminal part of any statutory term of any patent granted on this application which would extend beyond the expiration date of the full statutory term to patent granted to Application Number 16/091,305 filed on 10/04/2018 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowed Claims
Claims 1-13 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reason for allowance. 
The instant invention is directed towards a negative electrode active material comprising of particles, and the particles comprise of silicon compound (SiOx; 0.5≤x≤1.6) particles that comprise of Li2SiO3 in at least a portion of the silicon compound particles, and among a peak intensity of peak A of Li2SiO3 , peak B of Si, peak C of Li2Si2O5, and peak D of SiO2 derived from 29Si-MAS-NMR spectrum of the silicon compound, the peak intensity A is the highest intensity, and the peak intensity A  and the peak intensity C satisfy the relation 3C<A. The invention is also directed to a method of producing the claimed negative electrode active material.
The closest prior art is considered to be Yoshio et al. (U.S. PG Publication 2016/0087267) and Akira et al. (U.S. PG Publication 2016/0329562).
Yoshio discloses a negative electrode active material comprising a negative electrode active material particle (Shio paragraph 0024), wherein a precursor of the silicon-containing particles include the fine particles produced by preparing SiOx(0.8≤x≤1.5) or mixed with powder of Si and SiOx. Yoshio discloses the silicon compound particles comprise crystalline Li2SiO3 and Li2Si2O5 in at least part of the silicon compound particle. Yoshio, however, does not disclose the instantly claimed limitation "among a peak intensity A derived from Li2SiO3, a peak intensity B derived from Si, a peak intensity C derived from Li2Si2O5, and a peak intensity D derived from SiO2 which are obtained from a 29
Akira discloses a negative electrode active material (Akira paragraph 0020) including mother particles 14 made of SiO2 (0.5<x<1.5) that may contain Li2SiO3 and Li2Si2O5, and the negative electrode active material is coated with carbon. Akira, however, does not disclose the 29Si-MAS-NMR spectrum of the silicon compounds or the claimed ratio of intensities of the NMR peaks of the silicon compounds. 
The pertinent references of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore, Claims 1-13 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722